Title: Editorial Note: The Northern Journey of Jefferson and Madison
From: 
To: 


    The Northern Journey of Jefferson and MadisonEditorial Note
    There was every appearance of a passionate courtship between the Chancellor—Burr—Jefferson and Madison when the two latter were in Town. Delenda est Carthago I suppose is the Maxim adopted with respect to you. They had better be quiet, for if they succeed they will tumble the fabric of the government in ruins to the ground. Upon this subject however, I cannot say that I have the smallest uneasiness. You are too well seated in the hearts of the citizens of the northern and middle states to be hunted down by them.
—Robert Troup to Alexander Hamilton,15 June 1791
Long before Hamilton’s friend Robert Troup made this observation he had become convinced that the enemies of the Secretary of the Treasury were resolved to defeat his policies by destroying him politically. He saw this danger most ominously manifested in the southern states, particularly in Virginia. Now, as Jefferson and Madison paused in New York City at the beginning of their northward journey and were seen in company with Chancellor Livingston and Aaron Burr, Troup once again attributed to Hamilton’s opponents the motto of destruction—Delenda est Carthago. A coalition of the Livingstons and the Clintonians had just enabled Burr to defeat Hamilton’s father-in-law, Senator Philip Schuyler, and had given a new aspect to the politics of New York. In these circumstances the cordiality exhibited between the Virginians and the victorious New Yorkers seemed to Hamilton’s friends evidence of a plot to extend the opposition by creating a sectional alliance.

The “passionate courtship” which gave rise to the suspicion, if it existed at all, was certainly brief. Jefferson arrived in New York late on May 19th, two days behind schedule, and stopped at Elsworth’s boardinghouse in Beekman Street. There he joined Madison, who had been in the city since late April. Early on the morning of the 21st, after dispatching his servant James Hemings to Poughkeepsie with the phaeton and his and Madison’s horses, he boarded Captain John Cooper’s sloop with Madison and started up the Hudson. Jefferson had spent only a single day in the city, during which time he bought a book and attended to several errands. He and Madison must have seen Livingston and Burr, and they unquestionably met Philip Freneau at dinner, possibly when all of those suspected of engaging in political intrigue were present.
Robert Troup was not the only one, or indeed the first, to entertain such suspicions. Two days after the travellers left the city the British Consul General, Sir John Temple, warned the Duke of Leeds that the “party and Politicks” of the Secretary of State were gaining ground and that he and Madison had “gone to the Eastern States, there to proselyte as far as they are able to a commercial war with Great Britain.” Lord Dorchester’s agent and Hamilton’s confidant, George Beckwith, shared these suspicions. Only a few weeks earlier he had received through Madison a stern message from the President and had been rebuffed when he sought to obtain from Jefferson the same kind of recognition Hamilton had accorded him. Convinced that hidden political motives prompted Jefferson’s travels, Beckwith decided to make a countervailing move. “[B]eing no stranger to the plans of this gentleman,” he reported to Lord Grenville, “I esteemed it my duty in the present critical condition of the interests of the Empire and in this country, to precede Mr. Jefferson in New England, and it gives me much satisfaction to find, that my declarations to different individuals with whom I thought it necessary to converse freely have accorded perfectly with the assurances recently given to Colonel Smith in London.”
It is scarcely surprising that Beckwith found such perfect accord among those with whom he was in the habit of conversing freely, such as William Samuel Johnson, Philip Schuyler, John Jay, Jeremiah Wadsworth, and others who opposed Jefferson’s principles. This seemed all the more obvious to Hamilton’s supporters since the Secretary of State was then the embarrassed center of controversy because he had publicly praised Paine’s Rights of Man and had denounced political heresies that had sprung up. The opinions expressed to  Beckwith were perhaps similar to those voiced by Pierpont Edwards at a dinner in Connecticut, which included among those present the governor, members of the Council, and some of the Hartford Wits. “At this Table,” Nathaniel Hazard reported to Hamilton, “Mr. Edwards ridiculed J—n and M—n’s Tour, in which they scouted silently thro’ the Country, shunning the Gentry, communing with and pitying the Shayites, and quarreling with the Eatables; nothing good enough for them.” He added that if southern smoke provoked a northeast gale, the poet John Trumbull, who was among those present, would give their journey “A Canto … of stinging satire.”
Although several newspapers along the route announced the presence of Jefferson and Madison, satirical comment and attribution of political motives have not been found in their notices. What appears at first glance to be an exception to this was the comment of an Albany paper:
On Thursday last this city was honored with the presence of Mr. Jefferson, Secretary of State, accompanied by the Charles Fox of America, the celebrated Madison. We are informed they are going north, as far as Lake Champlain, and then across the fifteenth Constellation, east to Connecticut river.
This announcement, which by its allusion to Fox correctly cast Madison in the role of leader of the opposition, was widely copied by other newspapers. Given the political bias of the editors, readers of Fenno’s Gazette of the United States perhaps interpreted this as satire, while those of Childs and Swaine’s Daily Advertiser might have read it as praise. It was in fact offered in high tribute by Barber’s Albany Register, a journal ardently opposed to Federalist policies. There was indeed additional editorial comment in the same issue which sympathetic newspapers such as Neale and Lawrence’s Burlington Advertiser and Bache’s General Advertiser copied but which Fenno’s Gazette of the United States and other papers of Federalist persuasion understandably omitted:
It is to be regretted that their short stay in this city deprived our principal characters from paying that respectful attention due to their distinguished merit. While the President is exploring one extremity of the empire, these enlightened patriots are doing the same in the other.—How different this  from the leaders of the old corrupted empires of the east, (Pitt excepted) who are wallowing in every species of dissipation, regardless of the happiness or prosperity of their country, while ours are industriously prying into an accurate knowledge of the situation of every part of the union from personal observation. With such men at the helm we passengers can promise ourselves nothing less than a prosperous and pleasant voyage.
There were even more expressions of gratification that the ship of state was fortunate enough to be commanded by such statesmen as Washington, Jefferson, and Madison, but the maritime metaphor needed no elaboration. The Federalist Albany Gazette did not even notice the presence of the Virginians in the city.
After his return to New York, Madison learned of the accusation by Hamilton and others that Jefferson had tried to have Tench Coxe appointed as Comptroller of the Treasury. He cited this as not the only instance of “the most uncandid and unfounded things of a like tendency having been thrown into circulation.” The allusion must have been to such suspicions as those voiced by Troup, Trumbull, and others. No evidence has been found to indicate that Hamilton himself shared or expressed these suspicions. But it was left to his son to give them permanent form. In John C. Hamilton’s view, there was no doubt that the travellers, after frequent interviews with Livingston and Burr, visited Governor Clinton “under the pretext of a botanical excursion to Albany, thence extended their journey to Vermont, and, having sown a few tares in Connecticut, returned to the seat of government.”
This interpretation, based upon the letters of Troup and Hazard which Hamilton found in his father’s papers, not only fixed Federalist suspicions in American history but also provoked an unending debate over their validity. Some, accepting this version without question, have built upon it. Their view of the “botanizing excursion” is that Jefferson and Madison, in studying “Clintonia borealis and other hardy perennials in Ulster county and the neighborhood of Albany,” took the first and most important step in forming a nation-wide opposition party through the creation of an alliance of New York and Virginia republicans. Others, basing their conclusions on the total absence of any comment on political affairs by Madison or Jefferson during their journey or any subsequent written evidence to sustain the view that a partisan alliance had been established, have concluded that the trip “had no other object than a temporary relaxation from public cares.” Still others, recognizing that the  two statesmen could scarcely have failed to inquire about politics or even to promote their own ideas of government, have held that they had no clearly defined political objective in view, least of all any intention of cementing alliances or creating a national opposition party. “Hamilton and his friends,” writes one of Jefferson’s biographers, “imagined political intrigue where there was none. … If any alliance or bargains were struck, with Livingston, Burr, Clinton, or anyone, they were very secret indeed, for they left no traces.”
This conclusion seems entirely warranted. Yet, while the interpretation of those who reject the idea of political plotting seems to accord best with the known facts, even the admission that political concerns were not wholly absent from the minds of the travellers has not been sufficiently comprehensive. In accepting Jefferson’s suggested outline of the itinerary—which the travellers adhered to both as to route and timing—Madison wrote: “Health recreation and curiosity being my objects, I can never be out of my way.” This in all respects coincided with the aims of Jefferson, who after a winter and spring of drudgery had suffered attacks of his periodic headaches. But “curiosity” for both of the philosopher-statesmen included politics in its broadest sense as well as partisanship in its narrower meaning. Political inquiry for both was an integral part of their being and therefore, in the nature of things, could not be suspended during the northern journey. To suppose two men so constituted and so opposed to the tendency of national measures could have set aside their primary concerns even on a tour of recreation is to embrace a contradiction in terms. One of the clearest indications that the tour of relaxation did not mean the exclusion of political interests is to be found in Jefferson’s directions about forwarding his official mail. The only newspaper that he asked to be included with his letters was Fenno’s Gazette of the United States. This obviously was not because he admired its position but because he wished to be kept informed of any moves of his political opponents, particularly any comments that might be published concerning his praise of Paine’s Rights of Man.
I
Ironically, it was the British agent George Beckwith who came closer to describing one of the primary objects Jefferson had in mind than any  contemporary and most subsequent commentators. “Mr. Jefferson’s views,” he wrote to Grenville, “have been to feel the pulse of the country and to advocate his favorite objects in behalf of France.” On both counts this was characteristic of Jefferson. Such had been his purpose in 1784 when he travelled through the eastern states and conversed with leading public figures in preparing himself to promote trade with France in behalf of the fisheries and the grain and salt provisions of New England as well as the tobacco and timber of the southern states. On that preparatory excursion he had been cordially received in New York and in the commercial centers of New England. So also when he returned to the United States in 1789, one of his purposes was to possess himself anew of the spirit and ideas of his countrymen. “I know only the Americans of the year 1784,” he wrote to David Humphreys. “They tell me this is to be much a stranger to those of 1789.” The shock he had experienced early in 1790 at the dinner tables of the capital, where he heard political views so different from those six years earlier, could only have magnified his desire to know whether the spirit of the people had also changed. The measures adopted by the First Congress—the impost, the assumption of state debts, the adoption of the excise tax, the creation of the national bank—undoubtedly deepened his concern. Hamilton’s refusal to accommodate France on the relatively trivial question of the tonnage dues; the views on government which he had expressed at the Cabinet meeting on April 11th; those advanced by Adams at the same time and in his Discourses on Davila; even Noah Webster’s ridicule of his proposed standard of measure—all served to make Jefferson more anxious to ascertain the temper of the general public.
“Are the people in your quarter,” he asked Chancellor Livingston early in 1791, “as well contented with the proceedings of our government, as their representatives say they are?” He knew well enough what was being said in the South and West and was apprehensive of the consequences. Livingston’s answer brought some encouragement as to what he might find in the North: “Our delegates deceive themselves if they believe that their constituents are satisfied with all the measures of government.” But Livingston also pointed to the danger of a sectional cleavage on all important measures, thus by implication pointing to the desirability of such a coalition of dissidents between North and South as had brought a measure of success to the efforts of the New York opposition. Before Congress adjourned Jefferson had talked of the heresies of some, but professed to believe that the great mass of the people were untainted. On so vital a question, however, reassurance could scarcely be obtained at the seat of government. In 1789, after Congress had adjourned, Washington himself had undertaken a tour through the eastern states “to acquire knowledge of the face of the Country, the growth and agriculture  thereof—and the temper and disposition of the inhabitants towards the new government.” This taking of the pulse of the people, as Beckwith expressed it, was also one of the principal objects of the journey of Jefferson and Madison. But where Washington had found this difficult because of the public attentions showered upon him everywhere he went, they could gauge the disposition of the people best by avoiding ceremony and conversing as much as possible with farmers, ferrymen, blacksmiths, tavern keepers, and, occasionally, newspaper editors and political leaders.
This is precisely what Jefferson and Madison did, neither seeking out nor avoiding the political leaders of either party, except perhaps in Connecticut. There is no evidence that they saw Governor Clinton at all. While in Albany they were cordially received by Philip Schuyler, who went beyond the call of civility in extending courtesies, but neither Jefferson nor Madison referred to this visit with the most distinguished political figure they are known to have met on their travels. In Vermont they were guests of Governor Moses Robinson, an ardent republican who had just been elected to the Senate. The only reference Jefferson made to the visit concerned a balsam tree at the governor’s home which he later identified as “the balsam poplar, Populous balsamifers of Linnaeus.” The stunning beauty of Lake George; the fragrance of the wild azalea; the forests of white pine, hemlock, balsam, and birch; the mosquitoes, gnats, fleas, rattlesnakes, and squirrels; the cherries, gooseberries, and strawberries in abundance; the historical sites of the Revolution such as Saratoga, Ticonderoga, Crown Point, and Bennington; the quality of the taverns along the way; the farm products of the Connecticut valley—these and other aspects of the country they were seeing for the first time were what the travellers noted in their sparse records of the journey.
II
But the silence in the documents does not mean that politics did not enter into the discussions along the way. Beckwith’s observation about Jefferson’s  desire to promote his favorite objects in behalf of France finds support in what the travellers saw in the recently established whaling port of Hudson, with its textile mill for the manufacture of sailcloth and its thriving distillery capable of producing for export a thousand hogshead of rum annually. While at Hudson, Jefferson sought to persuade Captain Seth Jenkins, principal founder of the port, that better spirits could be made from wine than from molasses. In his view this would have had the double advantage for the United States of increasing trade with France and of lessening dependence upon the British West Indies for sugar. Jenkins remained unconvinced because of the higher cost of imported wines. But the very fact that Jefferson advanced the suggestion shows, as did his treatise on the whale fishery and many of his state papers, that he was thinking of trade as an instrument of politics. Doubtless the idea was inspired by what he saw at Hudson rather than being a planned objective, but the incident illustrates well the fact that along the route he was alert to any opportunity to advance his policies. At Waterford on the same day he paid particular attention to the operation of a nail manufactory—something he later introduced at Monticello—and perhaps took some satisfaction in observing an infant industry which promised to decrease still further American reliance upon British manufactures.
The politics of commerce also became apparent when Jefferson and Madison arrived in Bennington. Anthony Haswell, editor of the Vermont Gazette, was a zealous republican who welcomed the travellers in phrases echoing those of the Albany Register published a week earlier:
How enlightened is the policy of American legislators and statesmen, in thus acquainting themselves with the state of population, situation, and extent of the empire to which their abilities are devoted; by these means they obtain a personal knowledge of the abilities and prejudices of the citizens of different parts, and find the surest mode of reconciling differences, from investigation of the causes whence they orginate.
As an editorial in Haswell’s paper of June 13th noted, the Virginians candidly discussed public questions during their pause in the Vermont capital:
Monday morning last the secretary of state to the american union, and mr. Maddison, member of congress from Virginia, left this town on their way to Connecticut. They expressed great satisfaction with the country through which they had passed on their tour; and from the affability and polite attention they paid the citizens of Bennington, and doubtless those of the different places they visited on their rout, it is reasonably to be presumed, they not only ingratiated themselves deeply with the discerning, but obtained, unreservedly, the sentiments of the people, and secured to themselves a fund of political knowledge, which cannot fail to render them more essentially serviceable to their country. They attended public worship on the Sabbath, and left the town before sunrise the next morning. Examples, like these, speak the gentleman of good breeding, and the man of business, and are worthy of imitation by all ranks and descriptions of men in our republic.

Having paid them this tribute, Haswell then touched upon a subject which almost certainly had been inspired by Jefferson:
It is reported from good authority, that accurate calculations have been made, by which it is ascertained beyond a doubt, that there are maple trees in the inhabited parts of the united states, more than sufficient, with careful attention, to produce sugar adequate to the consumption of its inhabitants. It is likewise said, that refineries are about being established, by some wealthy foreigners, resident in the union: by whom agents will be established in different parts, who will loan out kettles, &c. on reasonable terms, to persons unable to purchase. With these agents cash will likewise be lodged to purchase all the raw sugar in their power. This scheme, prosecuted to effect, cannot fail to be extensively beneficial to the community, but in the meantime, attention to our sugar orchards is essentially necessary to secure the independence of our country.
The concluding sentence echoed what Jefferson had written to a British friend exactly a year earlier about the sugar maple industry, expressing confidence that the nation could produce enough not only to meet its own needs but also to provide a surplus for export. That overly optimistic estimate was in the nature of a warning to Great Britain that the United States would no longer be dependent upon the cane sugar of the British West Indies. This happy prospect, Jefferson had pointed out, resulted from “late difficulties in the sugar trade”—a circumlocution for the exclusionary provisions of the British Navigation Act which he did not need to explain to his friend in England. But now, more realistically, he shifted the emphasis by warning the Vermonters that careful attention to the planting and cultivation of maple orchards would be necessary to produce even enough to meet the domestic demand. While at Bennington he set the example by ordering sugar maple seed and declaring his intention to create an orchard at Monticello. This was an act of official encouragement as well as personal interest, born of the “Maple Sugar Bubble” created by such promoters as William Cooper and Benjamin Rush. But it did for the time being arouse the interest of other Vermonters besides the editor of the Vermont Gazette. Joseph Fay, from whom Jefferson ordered his seed, promised to plant a regular orchard the next spring and to encourage others to do so.
Knowing Vermont’s close relationship with Canada and having recently informed Washington about clashes between Americans and Canadians on the northeastern boundary, Jefferson in his political inquiries also touched on that subject. This is made clear not only in his report to Washington written during the pause in Bennington, but also in what the editor of the Vermont Gazette had to say in the same editorial in which he remarked about the fund of political knowledge the travellers had acquired:

It is found to be a question among the southern politicians of the union, whether, if Canada, Nova Scotia &c. should throw off their foreign dependence, it would be policy to annex these provinces to the already wide extended empire of the United States, or let them form an independent republic: Among northern politicians the annexing of Mexico and Peru to the union, should they assume independence of European domination, is a question equally important.
Haswell went on to point out that the late generous acts of Great Britain relating to Canada proved
that they are convinced their former conduct was wrong, in assuming a right to tax in all cases whatsoever; they now relinquish the right to tax in any case whatever. The reason … is obvious—the flame of liberty burns bright in France, the great body of Canadians retain their partialities therefore, for the mother country, when they see the shackels of despotism shaken off there, and reflect on the advantage of republican governments, enjoyed by their neighbors.
The words were Haswell’s, but they must have been inspired by Jefferson’s inquiries concerning Canadian affairs.
As the visitors enjoyed the hospitality of Governor Robinson in the hillside mansion overlooking the Walloomsac river, Anthony Haswell and others of congenial political sentiments must have been among the company. Another leading citizen with whom the visitors discussed politics freely was Joseph Fay, who as Secretary of State from 1778 to 1781 had taken a leading part in negotiating the entente between Vermont and Canada during the war. Alexander Hamilton, with good reason, considered him to be one of the two most important individuals in the state. Perhaps at Governor Robinson’s table, certainly in a conversation with Fay present, a far more immediate political topic than relations with Canada or promotion of the sugar industry came up—the controversy on both sides of the Atlantic over Paine’s reply to Burke. The fact that such a subject could have been broached, however casually, is confirmation of Haswell’s public statement that political conversations with the distinguished travellers had been carried on without reserve. As had happened during the Cabinet meeting on April 11, the merits of the British constitution came under discussion. Fay, who carried on an extensive correspondence with Canadians, defended the English system of government, though whether he did so in terms such as Adams and Hamilton had used at Jefferson’s dinner table is not known. Jefferson or Madison or both must have made a response turning the discussion to Paine’s Rights of Man. In any case, soon after they departed, Fay acquired a copy of the controversial work and was so impressed by its republican arguments and its criticism of the British government that he wrote Jefferson and formally retracted the contrary sentiments he had expressed in their discussions at Bennington. Now a thorough convert, he hailed the revolutionary movements in France, Poland, and elsewhere in Europe, considered the United States with its republican system to be the most favored power on earth, and concluded by asking that he be given “early information of the Politicks of the day.” Jefferson had already subscribed to Haswell’s  Vermont Gazette and he had asked Fay to have the Quebec paper also sent to him on a regular basis. Fay promised that these would come free of charge.
During their week-end stay in Bennington the Virginians joined Governor Robinson in attending services at the Congregational church, whose pastor was the Rev. Job Swift, graduate of Yale, disciple of Timothy Dwight, and, like him, so convinced of the infidelity of Jefferson that during his presidency he omitted the customary prayer for the chief executive. With Vermont having just been admitted to the union, its capital was the center of intense partisan contests and, with such controversial political visitors in the congregation, the pastor, a prudent man, probably confined himself to his usual doctrinal sermon. Having lately been obliged to differ with Nathaniel Chipman and Lewis R. Morris, the Vermont commissioners who had assumed that admission of the state to the union was a matter to be negotiated as between sovereign states, Jefferson very likely had sought no communication with the two Federalists. Given the state of partisan feelings in Vermont at the time, this is understandable. But all the evidence indicates that nowhere else on the entire journey did the travellers find themselves in such a congenial political climate or discuss public affairs so unreservedly as when they stopped at Bennington and conversed with such republicans as Moses Robinson, Anthony Haswell, and Joseph Fay. In old age Jefferson remembered that the road from Saratoga to Northampton was mostly desert, but it was that part of the route which had produced the most extended evidence of their political discussions along the way.
As they crossed over into the rich Connecticut valley, whose abundant produce Jefferson had tried so hard to promote in France, the political climate changed and so did the record left by the travellers. On entering the prosperous, well-settled Connecticut valley, Jefferson brought his journal to an abrupt end. No record survives of what he may have thought of the region of the Shaysites, of the new college at Williamstown, of the embryonic manufactures at Springfield and Hartford, or of the progress of commerce at New Haven. Next to the last of his travel notes had been written just two days before reaching Bennington. From there on the only note he added was at Middletown where he observed an “Axis in peritrochio” such as he had seen in Holland. Although the travellers spent two nights in Hartford, possibly because Madison’s horse was disabled, there can be little doubt that Pierpont Edwards was right in saying that they shunned the gentry, meaning of course such leading political figures as Oliver Wolcott, Senators Ellsworth and Johnson, and Representatives Sherman, Trumbull, and Wadsworth. There had been little communion among them even at the seat of government and the total absence of any record of discussions with them as Jefferson and Madison travelled quickly and unobtrusively through the state was to be expected. Representative William Loughton Smith of South Carolina, one of Hamilton’s supporters, was at this time also making a tour of Connecticut. He, like Beckwith, was welcomed at the home of Jeremiah Wadsworth. But such hospitality as Philip Schuyler had  extended at Albany was evidently not offered to the Virginians or sought by them.
A few months earlier John Trumbull made a comment which helps to explain why this was so. “Maddison in his constant opposition to every plan of the Secretary of the Treasury,” he had written to John Adams, “seems dwindled from the Great Politician we once supposed him, to the insignificant leader of an impotent Minority. No man ever more mistook his real Interest, or the line of policy he ought to have pursued. He has lost all his popularity in this quarter.” It did not diminish the Connecticut politicians’ hostility to Madison when they saw him travelling in the company of the Secretary of State, whose republican principles and opinions on American foreign policy, on education, on religion, and on the separation of church and state had long been known to the public through his Notes on Virginia, thus making him perhaps even more an object of partisan animus than Madison. Some observers, then and later, attributed Madison’s supposed defection from his principles to the influence exerted by Jefferson on this journey. But Madison had been leading the opposition to Hamiltonian measures long before Jefferson left France, and what made the Connecticut Federalists increasingly hostile toward the two collaborators was the mounting evidence that they did not speak for an impotent minority.
III
One of the primary objects Jefferson had in mind in planning the trip was to undertake a systematic study of the Hessian fly and the means of preventing its ravages. This inquiry produced one of the longest records of the journey and resulted in frequent stops and many interviews with farmers and others along the way. Jefferson’s investigation of the insect was prompted by his scientific curiosity and his concern for the country’s agriculture. But it was also touched with political concerns, both in respect to the national economy and to his desire to offset the effect of actions taken by Great Britain.
His interest in the subject was of long standing. In 1788 American wheat production had been severely reduced by the insect which in the United States came to be called the Hessian fly. To prevent infection of British crops, the government issued an Order in Council on 25 June 1788 temporarily prohibiting importation of American wheat. At the same time it requested Sir Joseph Banks, President of the Royal Society, to study the problem. This action has been regarded as one born of hard necessity because of Britain’s dependence on American grain, but which Jefferson “rather typically” viewed as the result of a deep-laid plot. Actually, being less concerned about the British embargo than about the public spreading of “a groundless alarm in those Countries in Europe where [American grain was] constantly and kindly received,” Jefferson believed it to be a hostile act grounded in ignorance.
As he had pointed out in 1789, the Hessian fly never existed in the grain  and could not therefore be imported in shipments of wheat. At that time he had never seen the insect and his assertion was based on what he had just learned from the report of a conversation between Sir Joseph Banks and Thomas Paine in which the latter had made the same point. When Banks replied that the action was taken against the weevil, not the Hessian fly, Paine challenged the government’s action on the ground that the former insect had existed for decades in America wherever wheat was grown and yet no prohibition against importing it had resulted. It was shortly thereafter that Banks made his report to the Privy Council, basing his observations in large part on information received from George Morgan, Jeremiah Wadsworth, Samuel L. Mitchill, and other Americans, including Paine. During the British embargo the price of wheat in London rose to above 40 shillings a bushel, while American exporters were selling it in other parts of Europe at roughly a tenth of that amount. Jefferson was joined by many American farmers and shippers in expressing hostility to an act of the British government which denied them access to the more profitable market. Just before leaving France, he added to his library a work on the subject by the distinguished French agriculturalist, Duhamel du Monceau: Histoire d’un insect qui devore les grains de L’Angoumois; avec les moyens que l’on peut employer pour le detruire. At the same time he bought Arthur Young’s Proceedings of His Majesty’s most honourable Privy Council, and information received, respecting an insect supposed to infest wheat of the territories of the United States of America. The latter work embodied the results of Sir Joseph Banks’ investigation. Both served to strengthen Jefferson’s conviction that the British embargo, even though temporary, was not a friendly act.
Against this background, despite the bountiful wheat crop of 1790—that of Pennsylvania was virtually undamaged—Jefferson proposed that the American Philosophical Society undertake a systematic study of the Hessian fly. As early as 1768 the Society had urged its Committee on Husbandry to “consider whether any Method can be fallen on for preventing the damage done to Wheat, by what is called the Fly,” but nothing had resulted. At a meeting of the Society shortly before embarking on the northern tour, Jefferson proposed that a select committee be appointed to collect materials on the natural history of the insect and the best means of combatting it. The committee, whose charge was considerably enlarged by the addition of the clause “and whatever else may be interesting to agriculture,” consisted of Jefferson as chairman, Dr. Benjamin S. Barton, Dr. James Hutchinson, Charles Thomson, and Dr. Caspar Wistar. Jefferson summoned a meeting of the committee on the 21st of April. No record of its proceedings has been found. But for discussion at the next meeting,  scheduled for the 13th of May, he particularly requested that Barton bring “his queries”—presumably such as had been proposed at the first meeting. This request must have been prompted by his desire to make use of the questionnaire on the northern tour, on which he expected to embark two days later.
Jefferson’s notes on the Hessian fly taken down during the journey suggest the nature of Barton’s queries. What were its characteristics from egg to insect? When did it first appear? What damage had been suffered? Did it attack other grains than wheat? What means of prevention had been tried and with what success? And, reflecting Jefferson’s political concerns, was it ever known to attack the grain or be transported with it? The first stage of the journey was by water from New York to Poughkeepsie, but Jefferson began his inquiries on the 21st of May, perhaps as they moored for the night at Conklin’s tavern. Above Poughkeepsie he obtained from one Conrad Lasher some of his most reliable information. From then on throughout the journey, even after he had parted from Madison in New York, his inquiries about the Hessian fly were pressed upon farmers, blacksmiths, tavern keepers, and such dignitaries as Philip Schuyler, Moses Robinson, Joseph Fay, William Floyd, and Sylvester Dering, whom Jefferson valued as one who had been “particularly serious in his observations.” Whatever suspicions the Federalists might have entertained about the narrow partisan aims of the journey, there can be no question that this systematic investigation of the Hessian fly was one of the principal objects Jefferson had in view.
Nor can there be any doubt that his persistent questioning brought responses far beyond the answers that he recorded in his notes along the way. After returning home he received a number of communications from those with whom he had talked on the journey and from some who had only heard of his investigation. Among the authors of these volunteered comments were some who had furnished information to Sir Joseph Banks, such as George Morgan. On this subject of general concern there was no trace of a partisan animus among those who tried to give assistance. Even such a stout Federalist as Jeremiah  Wadsworth evidently lent his hand to the business, although probably indirectly. Shortly after Jefferson returned to Philadelphia he received a letter from Wadsworth which has not been found but which must have covered one on the subject from William Robinson. In 1786 Robinson had examined the insect in its various stages with “an excellent microscope” and was convinced it had always been present but some unknown natural phenomenon had caused it to multiply and spread, as was “the Case with the canker Worm, and thousands of other insects, which no body conceives to have been imported.” Another firm Federalist, Senator John Laurance of New York, asked Samuel L. Mitchill for his opinion. The resultant “Short Memoir on the Wheat-Insect,” dated Long Island 23 June 1791, attributed the name to the country people, who were “ever fond of ascribing every thing disagreeable to the Germans.” Mitchill thought it understandable that the British government had been apprehensive about the possibility of importing the insect with American grain. But when Lord Dorchester had raised the question concerning imports from New York and Vermont, he had assured him “that most certainly there was no Danger.” Mitchill also asserted that no effective preventive measures had been discovered, attributed their recent decline to “their Spontaneous disappearance,” and thought only two facts had been clearly established: that the soil should be well manured and the seed sowed as late in the autumn as possible.
Jefferson did not acknowledge these letters, perhaps because—with the possible exception of that from Wadsworth—they had come to him indirectly. Although he devoted a great deal of time to the subject during the journey, he was aware that such an investigation would require much more time and effort than he had been able to give to it in his hurried travels. To assist the American Philosophical Society’s effort—and no doubt to try to arouse the interest of his son-in-law—he urged that young Randolph devote himself to similar inquiries. The contributions that Jefferson valued most and did acknowledge were those of Ezra L’Hommedieu, Jonathan Havens, and Sylvester Dering. In thanking them for their communications, he said he thought it probable the committee would continue its inquiries through another year. Some months later the committee met at his request and adopted a resolution calling upon all persons having any information about the natural history of the insect “to communicate the same by letter addressed to Thomas Jefferson, Esq. Secretary of State to the United States.” In order to make the appeal as broad as possible, the committee compiled a series of queries to elicit the kind of information desired. The resolution and questionnaire were released to the press with the suggestion that “The republication of these Queries throughout the United States may essentially promote the interest of agriculture.” The response was minimal, with one Pennsylvanian addressing his answers to Caspar  Wistar and evidently asking that his name be withheld. Evidences of the reappearance of partisan feelings in this hard—fought election year may be found even in journals which published the committee’s appeal and in the responses addressed not to the Secretary of State but to the Secretary of the American Philosophical Society—an institution already earning for itself the reputation of being unduly republican in spirit.
Perhaps because of the approaching “evanishment” of the Hessian fly and because of the chairman’s increasingly arduous official duties, the committee never submitted a report. The archives of the Society do not contain even a copy of the questionnaire or any record of the committee’s proceedings. All of the materials gathered under its auspices remained in the files of the chairman who had negotiated the investigation. But the episode, marked by Jefferson’s insistent inquiries on a long and arduous journey, stands as another of many examples illustrating his conviction of the fundamentally important relationship between scientific inquiry and the principal objects of government.
IV
Jefferson’s chief object on the last stage of the journey, so he informed the members of the Society’s committee, was to continue his inquiries about the Hessian fly. He therefore proposed to travel from Connecticut through “the whole of Long Island, where this animal [had] raged much.” He did in fact pursue his investigations there.
But then another and more compelling attraction appeared which had nothing at all to do with politics or the natural history of an insect. On the 12th of June, after an all-night crossing of the sound, Jefferson and Madison landed at Oysterpond Point on Gardiner’s Bay. That day and the next they proceeded across the island to the south shore and on the 13th lodged at Downs’ tavern seven miles from the seat of General William Floyd. On the 14th they departed early, arriving at Mastic in time to breakfast with their old friend. Doubtless they would have pushed on after a brief visit with Floyd, for Jefferson was pressed to return to Philadelphia. But while there he learned that nearby, at the small settlement of Pusspátuck, there was a remnant of an Algonkian tribe, the Unquachog Indians. The result was that Jefferson and Madison spent most of the day with Floyd, who conducted his guests to the settlement. There, perhaps before they returned to dine with him in the afternoon, Jefferson recorded what two aged women of the tribe and a young girl gave him as the Unquachog equivalent of some two hundred English words.
That this was an unplanned, impromptu performance is proved by the character of the document on which Jefferson set down the vocabulary. If he had anticipated such an opportunity before leaving Philadelphia, he doubtless would have prepared in advance a list of English words of common usage similar to those containing a somewhat larger number he employed on other occasions for use by friends and government officials in recording other dialects. Without one of these more systematic forms at hand, he was obliged to record the Unquachog vocabulary on the blank space of the cover of a letter addressed to  himself, perhaps that of an invitation he had received along the route of his travels. The arrangement of the words followed in general his accustomed categories, but with variations which suggest a compilation drawn from memory rather than one executed in advance. Affairs of state awaited him in Philadelphia, but these could be postponed at least for a few hours in the face of such an exigent appeal to deep-rooted intellectual interests.
For the fact is that the history and languages of the American aborigines had engaged Jefferson’s interest from early youth and would remain with him throughout life. Even as a youngster he had excavated an Indian burial mound, employing the stratigraphic method which he conceived far in advance of its time. He had also formed an opinion early in life which he never surrendered—that knowledge of the aboriginal languages would be the most certain evidence of the Indians’ origins which could be produced. He thought it lamentable that so many tribes had become extinct “without our having previously collected and deposited in the records of literature, the general rudiments at least of the languages they spoke.” The most ardent collector and advocate of the preservation of historical records of his time, Jefferson suggested that if vocabularies of all the languages spoken by the native Americans were “deposited in all the public libraries, it would furnish opportunities to those skilled in the languages of the old world to compare them … and hence to construct the best evidence of the derivation of this part of the human race.” He had already convinced himself that the radical differences in language among the Indians was in the order of twenty to one as compared with those of Asia. On the basis of this supposition, which he accepted as fact, he concluded that their origin was of greater antiquity than that of the Asiatics.
Because he so deeply regretted the disappearance of many tribes and with them their languages, Jefferson had long since urged such informed persons as Benjamin Hawkins and Thomas Hutchins to record Indian vocabularies. “This,” he had assured Hawkins, “is an object I mean to pursue, as I am persuaded that the only method of investigating the filiation of the Indian nations is by that of their languages.” The presence of the dwindling tribe at the Pusspátuck settlement along the route of their travels gave Jefferson the chance to do what he had so long been asking others to help him accomplish. It is almost certain that this was not only the first Indian dialect that he personally recorded but also the only one. The Unquachog vocabulary has  not been published heretofore, although Albert Gallatin made use of some of its words in his remarkable compilation and comparative study of aboriginal languages, A synopsis of the Indian tribes … in North America.
From the time he first discussed Indian linguistics in Notes on Virginia Jefferson pursued his quest at every opportunity. He also became more and more anxious to insure preservation of the materials he had gathered. By 1800 his concern was such as to prompt him to take action for their safety. “I have now made up a large collection,” he wrote Benjamin Hawkins in 1800, “and afraid to risk it any longer, lest by some accident it might be lost, I am about to print it. … I propose this summer to arrange my vocabularies for the press, and I wish to place every tongue in the column adjacent to it’s kindred tongues.” He made some progress on the task despite the turbulent political activities of that election year, but the responsibilities of the presidency interrupted his effort. By 1806, however, he thought he had made such progress that within a year or two he would be able to publish the result. But in the last year of his presidency the crises in public affairs were so pressing as to prevent his completion of what would have been the first American compilation for a comparative study of Indian languages. His collection, then numbering about fifty vocabularies, had been augmented by those brought back by Lewis and Clark. These he had not been able to add to his parallel-column digest and so he decided to put off the task until after he had returned to Monticello.
Under the circumstances this was no doubt unavoidable, but his long labors were chiefly in vain because of what he correctly termed an irreparable misfortune. As he left the presidency he caused the entire collection, including both his digest and the original vocabularies, to be packed in a box of stationery and shipped by water with about thirty other parcels of his personal belongings. This single package, containing irreplaceable manuscripts he had gathered over the past thirty years, attracted the attention of the boatmen, perhaps because of its weight and presumed valuable contents. These were indeed precious but not to those who may have been looking for liquor or silver. Out of ignorance and disappointment, as vandals had done with irreplaceable records over the centuries, the culprits threw the contents into the river. Some leaves and fragments of the vocabularies floated ashore and were later found in the mud. In his initial reaction to the tragic loss, Jefferson thought these were so few and so defaced that no general use could be made of them. But some years later he presented all that had survived to the American Philosophical Society, where  over the years Du Ponceau, Gallatin, and other scholars were able to make use of them. Among the surviving documents was Jefferson’s sixty-page digest, mutilated and mud-stained, which he had been unable to complete during the political turmoils of his final year in the presidency.
The vocabulary of the Unquachogs also survived, but it showed no evidence of having been stained by water or mud. Perhaps this was because it had been kept among the notes of the Hessian fly and other records of the northern tour. Appropriately enough, it owed its existence to the earlier accident which had brought Jefferson and the three Unquachog women together. Even at that time their failure to produce equivalents for cow, horse, sheep, and other words of common usage indicated that their grasp of the native tongue had weakened. Jefferson was told that the dialects of the Shinicocks and Montauks on the eastern part of Long Island were said to be so different from that of the Unquachogs that the people of these Algonkian tribes could scarcely understand one another. He perhaps regretted that he was unable to compile vocabularies for all three, but he did set down the sole surviving record of the dialect of the Unquachogs, doing so almost at the moment of its extinction. This was the one enduring achievement of the famous excursion.
And it does after all have one slight tinge of those political connections which have been seen by contemporary and subsequent commentators as evidence of hidden motives on the part of Jefferson and Madison. The detached cover on which the Unquachog vocabulary is recorded bears this address: “The Honble. Thomas Jefferson Esqr.” The handwriting is that of Chancellor Livingston. The letter it covered has evidently not been preserved, but one may surmise that it was an invitation perhaps to dine with Burr on May 20th when the two travellers were preparing to depart northward. Jefferson’s hiring a coach on that day would seem to support such a conjecture. If so, this would indicate that the initiative, whether for purposes of political discussion or merely for hospitality, was taken by the Chancellor, not by the Virginians. In either case the incident was of little moment.
But health, recreation, and curiosity about all aspects of the country through which Madison and Jefferson travelled, including especially the state of politics and partisan attitudes, were objects that had been successfully achieved in a journey which has been inaccurately described as a leisurely one. The severe  headache which Jefferson had experienced during the winter and spring vanished with the escape from official drudgery. The political leaders with whom the travellers had had frank and extended conversations in Vermont gave them reason for more optimism than anything they encountered elsewhere. The chilly political climate of Connecticut they no doubt expected, and while Madison was disappointed for reasons of health in not being able to carry out his plan to visit Massachusetts, John Beckley had been feeling the political pulse of the people there and was able to give encouraging reports. No partisan alliances had been effected in New York, but the most important political effort of the trip was one which Troup, Trumbull, and other Hamilton supporters failed to mention. This was the hope Jefferson and Madison entertained that they would succeed in persuading Philip Freneau to establish an opposition newspaper at the seat of government that would be national in scope. The breakfast at which Jefferson met Madison’s Princeton classmate for the first time was perhaps decisive in giving reality to this hope. With the opening of the Second Congress Freneau’s National Gazette was inaugurated, giving the Federalists more to be concerned about than any alliance they supposed had been arranged between the Virginians and the New York republicans.
